DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Election/Restrictions
Newly submitted claims 22-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1, 7, 9-11, 18-19, and 21 are directed to an apparatus. 
II. Claims 22-23 are directed to a method of using the device of claims 1 and 11 respectfully.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of using the device (Invention II) could be practiced with another materially different product such as administering a cast or applying a brace having adhesive securing means. 
s 22-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Applicant’s amendments filed on 12/15/2020 to claims 1,7,9-11,18-19, cancelation of claims 5-6, and 20, and addition of claims 21-23 are acknowledged by the examiner.
Claims 22-23 are withdrawn from consideration for being directed to a non-elected invention.
Claims 2-6,8,12-17, and 20 are canceled.
Claims 1,7,9-11,18-19, and 21 are examined.

Response to Arguments
Applicant’s amendments to claims 1 and 11 filed on 12/15/2020 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1 and 11. Therefore, Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Carstens remains relevant, because Carstens discloses most of the structural limitations in Claims 1 and 11. Furthermore, the Fitts teaching reference still remains relevant because Fitts continues to teach the cavity of the holder and the composition comprising a liquid. Additionally, examiner continues to rely on Romcevich teaching reference because the Romcevich continues to teach the first portion being wider than the second portion. Accordingly, examiner continues to rely on the Carstens and Fitts and Romcevich references in the new grounds of rejection, further in view of the newly founded prior art of Morneau which further 

Applicant argues that Carstens does not disclose the retainer comprised of a donut-shaped connector to which a holder may be removably connected are acknowledged but are not persuasive. Examiner notes in the new rejection down below that the modified Carstens is capable of reading on this limitation under broadest reasonable interpretation as the retainer and holder along with 46, see annotated Fig 4, has a structure to that of a donut-shape. Examiner suggests to be further narrowing and expand upon the retainer that is comprised of a donut-shaped connector. Please see the rejections to claims 1 and 11 in the new rejection down below for further detail. 

Applicant argues that the pending claims herein specify that the holder is removably connected to the retainer and that Carstens does not teach or suggest this are acknowledged but are not persuasive. Examiner notes in the previous office action and in the new rejection down below that Carstens does disclose the capability of the holder as being removably connected in view of the embodiment of Figs 13 of Carstens. Please refer to the rejection down below for claims 1 and 11 regarding the holder being removably connected. Examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues each of the cited references are silent as to a cutout portion comprising an opening in the sleeve at the bend portion is acknowledged but are not persuasive. Examiner notes that Carstens reads on this newly added limitation in the new rejection down below. Please refer to claims 1 and 11 for further explanation. Examiner notes that in response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues none of the cited references teach or suggest a securing member or strap which is anchored on a first side of a slot and which is adapted to wrap around the slot so as to tighten the sleeve against the limb / leg is acknowledged and persuasive. Examiner relies on newly found prior art of Morneau for teaching this limitation in the new rejection down below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 11, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (US 2007/0106356), in view of Morneau (US 5,139,015).

Regarding claim 1, Carstens discloses a treatment sleeve system for an animal (Fig 4 and annotated Fig 4 below) (40 is capable of being used for an animal as it has the necessary associated structure to perform the function), comprising: 
a sleeve (40, see Fig 4) adapted to be worn on a limb over a joint of an animal (40 is capable of being paced on a limb over a joint, see [0056] and [0026]) (40 is capable of being placed over a joint of an animal as it has the necessary associated structure to perform the function), the sleeve comprising:
a first portion (a, see annotated Fig 4) including a first opening (a1, see annotated Fig 4); 
a second portion (b, see annotated Fig 4) including a second opening (b1, see annotated Fig 4); 
a channel (the inner passage that extends through 40, see annotated Fig 4) extending between the first opening and the second opening (the inner passage through 40 is extends between a1 and b1, see annotated Fig 4), wherein the channel comprises an inner surface (c, see annotated Fig 4); 
a retainer positioned on the inner surface of the sleeve (e, see annotated Fig 4; the fastening means between the holder and the inner surface of the channel that runs along the border portion of the holder that is capable of retaining the volume of composition and is therefore considered as being a retainer, see annotated Fig 4 and [0056]; “As described above, the pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners.” [0056), wherein the retainer is comprised of a donut-shaped connector (the combination of d and e form a pocket structure that is donut-shaped in structure and is thus considered as being a donut-shaped connector as together they connect to the inner surface of the device, see annotated Fig 4); and
a holder (d, see annotated Fig 4; the portion of material that fastens to the inner surface of the channel forming a pocket that together with the retainer holds the volume of the composition when the device is in use; “As described above, the article may be a therapeutic article, a heating article Such as a thermal pack, a cooling article, an absorbent article, a sensing article, or a filter article. In one embodiment, article 44 is removably held in close bodily contact by holder 40 by inserting the article into pocket 42. As described above, the pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners.” [0056]) connected to the retainer (e and d are part of one another and connected when the device is assembled, thus d is considered as being connected to e, see annotated Fig 4 and [0056]), wherein the holder includes a 
a volume of a composition (the combination of the contents of 44 and 44, see annotated Fig 4; [0056],[0080]) adapted to be applied over the joint (the combination of the contents of 44 and 44 is placed in the combination of holder and retainer (d,e, see annotated Fig 4) where the volume of a composition is adapted to be applied over a joint via 46 when the device is in use and placed over a joint), wherein the composition is adapted to treat and prevent one or more complications ([0056], [0080]), wherein the composition is selected from the group consisting of an antibiotic, an analgesic, and a moisturizing lotion (the composition can be a lotion and can comprise antibiotics and analgesics, see [0080]).


    PNG
    media_image1.png
    817
    695
    media_image1.png
    Greyscale

Although Carstens discloses that the sleeve is adapted to be worn on a leg (“The system can be secured to the body by pulling the tube-shaped holder 40, with article 44 mounted, over the body region to be treated (e.g., leg, arm, finger, etc.).”, [0056] and also see [0026]), Carstens does not explicitly disclose wherein the sleeve is adapted to be worn on a leg over a knee or a joint. Additionally, Carstens is silent having a bend portion between the first portion and the second portion, wherein the bend portion is adapted to be worn over the knee. 
However, Carstens teaches in an analogous alternative embodiment of the disclosed device (see Fig 7; the device of Fig 7 is capable of forming into a sleeve when the device in in operation and is thus considered as a sleeve) having an analogous first portion (the edge of q, see annotated Fig 7) and an  

    PNG
    media_image2.png
    625
    860
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified where the device could be worn and to have modified the material of the portion between the first and second end of the first embodiment as disclosed by Carstens to be capable of being worn over the knee as well as to have the material including the aperture and slit as taught by the analogous alternative embodiment of Carstens in order 
Carstens discloses the invention above.
As combined, although Carstens discloses the holder being connected to the retainer (e and d are part of one another and connected when the device is assembled, thus d is considered as being connected to e, see annotated Fig 4 and [0056]), Carstens does not explicitly disclose wherein the holder being removably connected to the retainer.
However, Carstens teaches in an analogous alternative embodiment (see annotated Fig 13) having an analogous volume of composition (144, see Fig 13), an analogous holder (142, see annotated Fig 13; the portion of material that fastens to the device to form a pocket and the fastening means that when removably coupled to the retainer, holds the volume of composition when the device is in use), an  analogous cavity (the area in 142 that receives and houses 144 when the device is in use, see Fig 13), and an analogous retainer (146, see annotated Fig 13; the fastening means that removably connects with fastening means of the holder than when fastened together retains the volume of composition when the device is in use and is therefore considered as being a retainer) wherein the holder being removably connected to the retainer (the fastening means of 142 and 146 is through hook and loop fasteners, therefore 142 is capable of being removably connected to 146, see annotated Fig 13; [0095] “As described above, the pocket may be integrally formed in the holder or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners. The pocket may have an opening or it may be made of mesh material to allow direct or substantial contact between the article and the hand. In one embodiment, thermal pack 144 is removably held in close bodily contact by the holder by mounting it in pocket 142 to provide improved thermal comfort to the hand. Fastening system 146. Such as a hook and loop fastener or an adhesive fastener, can be employed to retain the thermal pack in the pocket.”… “the first and second fastening materials comprise mechanical fastening material, e.g., hook and loop fasteners.”) for the purpose of further enhancing securement of the volume of composition when the device is in use ([0095] “Fastening system 146. Such as a hook and loop fastener or an adhesive fastener, can be employed to retain the thermal pack in the pocket.”) 

    PNG
    media_image3.png
    735
    640
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening means of the holder in relation to the retainer as disclosed by the first embodiment of Carstens in view of the second embodiment of Carstens with the fasting means of the holder in relation to the retainer as taught by the analogous alternative third embodiment of Carstens in order to further enhance the overall securement of the volume of composition when the device is in use ([0095]).
The modified Carstens disclose the invention above.
Carstens is silent further comprising a slot extending across the first portion, the second portion, and the bend portion such that the sleeve is adapted to be wrapped around the limb.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens to include the slot as further taught by Carstens in order to improve the ease of donning and removing of the device by being able to quickly fasten and unfasten the device.
The modified Carstens discloses the device above.
The modified Carstens is silent comprising a securing member anchored on a first side of the slot, wherein the securing member is adapted to wrap around the slot of the sleeve so as to tighten the sleeve against the limb.
Morneau teaches an analogous device (Figs 1-4, abstract) having an analogous slot such that the sleeve is adapted to be wrapped around the limb (6,7, see Fig 1-4, Col 2, lines 16-19) comprising a securing member anchored on a first side of the slot (2 is anchored on the front side of the sleeve where first side of slot 6 of 6,7 is on, see Figs 1-4), wherein the securing member is adapted to wrap around the slot of the sleeve so as to tighten the sleeve against the limb (see Figs 1-4; Col 2, lines 37-47) for the purpose of further enhancing the sleeve’s means of securement and comfort by providing the user the ability to further adjust tension of the sleeve if desired, thus enhancing the overall device (Col 2, lines 27-47). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens to  

Regarding claim 9, the modified Carstens discloses the treatment sleeve system of claim 1.
The modified Carstens further discloses wherein the composition comprises a solid ([0056], [0050]).

Regarding claim 11, Carstens discloses a treatment sleeve system for an animal (Fig 4 and annotated Fig 4 below) (40 is capable of being used for an animal as it has the necessary associated structure to perform the function), comprising: 
a sleeve (40, see Fig 4) adapted to be worn on a leg of the animal(“The system can be secured to the body by pulling the tube-shaped holder 40, with article 44 mounted, over the body region to be treated (e.g., leg, arm, finger, etc.).”, [0056] and also see [0026]) (40 is capable of being worn on a leg of an animal as it has the necessary associated structure to perform the function), the sleeve comprising:
a first portion (a, see annotated Fig 4) including a first opening (a1, see annotated Fig 4); 
a second portion (b, see annotated Fig 4) including a second opening (b1, see annotated Fig 4);  
a channel (the inner passage that extends through 40, see annotated Fig 4) extending between the first opening and the second opening (the inner passage through 40 is extends between a1 and b1, see annotated Fig 4), wherein the channel comprises an inner surface (c, see annotated Fig 4); 
a retainer positioned on the inner surface of the channel (e, see annotated Fig 4; the fastening means between the holder and the inner surface of the channel that runs along the border portion of the holder that is capable of retaining the volume of composition and is therefore considered as being a retainer, see annotated Fig 4 and [0056]; “As described above, the pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners.” [0056), wherein the retainer is comprised of a donut-shaped connector (the combination of d and e form a pocket structure that is donut-shaped in structure and is thus considered as being a donut-shaped connector as together they connect to the inner surface of the device, see annotated Fig 4);
a holder (d, see annotated Fig 4; the portion of material that fastens to the inner surface of the channel forming a pocket that together with the retainer holds the volume of the composition when the device is in use; “As described above, the article may be a therapeutic article, a heating article Such as a thermal pack, a cooling article, an absorbent article, a sensing article, or a filter article. In one embodiment, article 44 is removably held in close bodily contact by holder 40 by inserting the article into pocket 42. As described above, the pocket may be integrally formed in the holder, or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners.” [0056]) connected to the retainer (e and d are part of one another and connected when the device is assembled, thus d is considered as being connected to e, see annotated Fig 4 and [0056]), wherein the holder includes a cavity (f, see annotated Fig 4; the holder when connected to the retainer forms a pocket having a cavity that receives the volume of composition when the device is in use, see annotated Fig 4 and [0056]), wherein an outer edge of the holder is retained by the retainer (outer edge of holder d is retained via retainer 3, see annotated Fig 4) and wherein the cavity is exposed (f is seen as exposed, see annotated Fig 4); and
a volume of a composition (the combination of the contents of 44 and 44, see annotated Fig 4; [0056],[0080]) applied to the cavity such that the composition is adapted to be applied to the leg (the combination of the contents of 44 and 44 are inserted into cavity (f) formed by the pocket and is thus considered as being applied to the cavity which is then capable of being applied to the limb and joint of the patient, see annotated Fig 4, [0056], and [0026]), wherein the composition is selected from the 


    PNG
    media_image1.png
    817
    695
    media_image1.png
    Greyscale

Although Carstens discloses that the sleeve is adapted to be worn on a leg (“The system can be secured to the body by pulling the tube-shaped holder 40, with article 44 mounted, over the body region to be treated (e.g., leg, arm, finger, etc.).”, [0056] and also see [0026]), Carstens does not explicitly disclose wherein the sleeve is adapted to be worn on a leg over a knee. Additionally, Carstens is silent having a bend portion between the first portion and the second portion, wherein the bend portion is adapted to be worn over the knee. 
 

    PNG
    media_image2.png
    625
    860
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified where the device could be worn and to 
Carstens discloses the invention above.
As combined, although Carstens discloses the holder being connected to the retainer (e and d are part of one another and connected when the device is assembled, thus d is considered as being connected to e, see annotated Fig 4 and [0056]), Carstens does not explicitly disclose wherein the holder being removably connected to the retainer.
However, Carstens teaches in an analogous alternative embodiment (see annotated Fig 13) having an analogous volume of composition (144, see Fig 13), an analogous holder (142, see annotated Fig 13; the portion of material that fastens to the device to form a pocket and the fastening means that when removably coupled to the retainer, holds the volume of composition when the device is in use), an  analogous cavity (the area in 142 that receives and houses 144 when the device is in use, see Fig 13), and an analogous retainer (146, see annotated Fig 13; the fastening means that removably connects with fastening means of the holder than when fastened together retains the volume of composition when the device is in use and is therefore considered as being a retainer) wherein the holder being removably connected to the retainer (the fastening means of 142 and 146 is through hook and loop fasteners, therefore 142 is capable of being removably connected to 146, see annotated Fig 13; [0095] “As described above, the pocket may be integrally formed in the holder or it may be separately attached to the holder, e.g., by sewing, gluing or using mechanical fasteners. The pocket may have an opening or it may be made of mesh material to allow direct or substantial contact between the article and the hand. In one embodiment, thermal pack 144 is removably held in close bodily contact by the holder by mounting it in pocket 142 to provide improved thermal comfort to the hand. Fastening system 146. Such as a hook and loop fastener or an adhesive fastener, can be employed to retain the thermal pack in the pocket.”… “the first and second fastening materials comprise mechanical fastening material, e.g., hook and loop fasteners.”) for the purpose of further enhancing securement of the volume of composition when the device is in use ([0095] “Fastening system 146. Such as a hook and loop fastener or an adhesive fastener, can be employed to retain the thermal pack in the pocket.”) 

    PNG
    media_image3.png
    735
    640
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening means of the holder in relation to the retainer as disclosed by the first embodiment of Carstens in view of the second embodiment of Carstens with the fasting means of the holder in relation to the retainer as taught by the analogous alternative third embodiment of Carstens in order to further enhance the overall securement of the volume of composition when the device is in use ([0095]).

Carstens is silent further comprising a slot extending across the first portion, the second portion, and the bend portion such that the sleeve is adapted to be wrapped around the leg.
Carstens further teaches in another embodiment of the disclosed device (see Fig 3) further comprising a slot (36 and 38, see Fig 3) extending across the first portion, the second portion, and the bend portion (36 and 38 are capable of extending across first portion, the second portion, and the bend portion; see Fig 3; [0054],[0055],[0122]) such that the sleeve is adapted to be wrapped around the leg for the purpose improving the ease of donning and removing of the device by being able to quickly fasten and unfasten the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens to include the slot as further taught by Carstens in order to improve the ease of donning and removing of the device by being able to quickly fasten and unfasten the device.
The modified Carstens discloses the device above.
The modified Carstens is silent comprising a strap anchored on a first side of the slot, wherein the strap is adapted to wrap around the slot of the sleeve so as to tighten the sleeve against the leg.
Morneau teaches of an analogous device (Figs 1-4, abstract) having an analogous slot such that the sleeve is adapted to be wrapped around the leg (6,7, see Fig 1-4, Col 2, lines 16-19) comprising a strap anchored on a first side of the slot (2 is anchored on the front side of the sleeve where first side of slot 6 of 6,7 is on, see Figs 1-4), wherein the strap is adapted to wrap around the slot of the sleeve so as to tighten the sleeve against the leg (see Figs 1-4; Col 2, lines 37-47) for the purpose of further enhancing the sleeve’s means of securement and comfort by providing the user the ability to further adjust tension of the sleeve if desired, thus enhancing the overall device (Col 2, lines 27-47). 


Regarding claim 18, The modified Carstens discloses the treatment sleeve system of claim 11.
The modified Carstens further discloses wherein the composition comprises a foam ([0056],[0050]).

Regarding claim 21, the modified Carstens discloses the treatment sleeve system for an animal of claim 1.
As combined, the modified Carstens (Fig 7; the modified Carstens) further discloses wherein the sleeve comprises a cutout portion comprising an opening in the sleeve at the bend portion (the bend portion comprises a cutout portion comprising an opening in the sleeve to better support the joint of a user as previously discussed in claim 1, see Fig 7; [0084]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens (US 2007/0106356), in view of Morneau (US 5,139,015), in view of Fitts (US 7,722,589).

Regarding claim 7, the modified Casters discloses the treatment sleeve system for an animal of claim 1.
The modified Casters does not explicitly disclose wherein the composition comprises a liquid.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the composition disclosed by the modified Casters with the composition as taught by Fitts in order to yield analogous, predictable results of providing a therapeutic effect to treat and prevent one or more complications (Col 13, lines 39-44).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (US 2007/0106356), in view of Morneau (US 5,139,015), in view of Romcevich (US 8,968,226 B2).

Regarding claim 10, the modified Carstens discloses the treatment sleeve system for an animal of claim 1.
The modified Carstens is silent wherein the first portion is wider than the second portion.
Romcevich teaches of an analogous sleeve (102, see Fig 1a) having an analogous first portion (x, see annotated Fig 1a) and an analogous second portion (y, see annotated Fig 1a) wherein the first portion is wider than the second portion ([0034]) for the purpose of enabling the device to fit the natural taper of a user’s limb ([0034]).

    PNG
    media_image4.png
    501
    388
    media_image4.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens with the sleeve as taught by Romcevich in order to further enhance the fitting of the sleeve to fit the natural taper of a user’s limb ([0034]).

Regarding claim 19, The modified Carstens disclose the treatment sleeve system for an animal of claim 11.
The modified Carstens is silent wherein the first portion is wider than the second portion.
Romcevich teaches of an analogous sleeve (102, see Fig 1a) having an analogous first portion (x, see annotated Fig 1a) and an analogous second portion (y, see annotated Fig 1a) wherein the first portion is wider than the second portion ([0034]) for the purpose of enabling the device to fit the natural taper of a user’s limb ([0034]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by the modified Carstens with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,282,607 B2, 8,367,100 B2, 6,171,606 B1, and 7,485,111 B1, US 5,417,646, US 2017/0216074 A1, US 3,458,867, US 1,845,630, and US 3,322,118 are considered pertinent because they relate to an analogous device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRANT T BENNETT/               Examiner, Art Unit 3786         


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786